No. 04-14-00288-CR


                 IN THE FOURTH COURT OF APPEALS
                        AT SAN ANTONIO, TEXAS



                       RICARDO ROGER MORALES


                                                 Defendant -
                                      vs.



                          THE STATE OF TEXAS


                                                 Plaintiff- Appellee'""'     ro


                   On Appeal from the 25th District Court
                         of Guadalupe County, Texas
                      Hon. William D. Old, III Presiding
                    Trial Court Cause No. 13-1384-CR-A



                     APPELLANT'S PRO SE MOTION
                 FOR ACCESS TO APPELLATE RECORD



TO THE HONORABLE FOURTH COURT OF APPEALS:


      Appellant Ricardo Roger Morales' court-appointed attorney has filed

Appellant's Brief pursuant to Anders v. California, 386 U.S. 738 (1967).


Appellant asks this court to provide him access to the appellate record so


that he may review the record in drafting his pro se brief explaining what


issues he thinks may be raised in this appeal.
      WHEREFORE, PREMISES CONSIDERED, appellant RICARDO


ROGER MORALES prays that after review of this motion and any response


filed by the State of Texas, this court grant this motion and grant Mr.


Morales pro se access to the appellate record in this appeal.


                                                       Respectfully submitted,




                                            Ricardo Roger Morales, Appellant
                                                                TDCJ# 1922160
                                                                   Michael Unit
                                                                 2664 FM 2054
                                              Tennessee Colony, Texas 75886


                            Certificate of Service


      I hereby certify that a true copy of this document was served by first
class U.S. mail upon the 25"1 Judicial District Attorney's Office, 211 W.
Court Street, Suite 260, Seguin, Texas 78155 on December J2_, 20'4-




                         Certification of Compliance


      According to the WordPerfect program used to create this document,
there are 237 words in this document.




                                o
,0